VAUGHN, Judge.
The complaint alleges tortious neglect of plaintiff’s' intestate while he was in jail in defendant Sheriff’s custody.
G.S. 1-54(1) requires that actions against a public officer for a trespass under color of his office be started within one year after the cause of action accrues.
A sheriff is a public officer and negligence in the performance of his duties as custodian of one confined in the county jail is a trespass under color of his office. It appears on the face of the complaint that this suit was started more than one year after the cause of action accrued. It was, therefore, proper to grant defendants’ motion for judgment on the pleading because the claim was barred by G.S. 1-54(1), the applicable statute of limitation.
Affirmed.
Judges Parker and Clark concur.